IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

                WADE JAMES ODUM v. STATE OF TENNESSEE

                       Appeal from the Circuit Court for Lincoln County
                           No. S0300117     William C. Lee, Judge



                   No. M2004-00222-CCA-R3-PC - Filed November 9, 2004


The Defendant, Wade James Odum, appeals from the trial court’s dismissal of his petition for error
coram nobis relief. The State has filed a motion requesting that this Court affirm the trial court’s
denial of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. We grant the State’s
motion and affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed Pursuant
                    to Rule 20, Rules of the Court of Criminal Appeals

DAVID H. WELLES, J., delivered the opinion of the court, in which ROBERT W. WEDEMEYER and
THOMAS T. WOODALL, JJ., joined.

Wade James Odum, Edgefield, South Carolina, Pro Se.

Paul G. Summers, Attorney General and Reporter; Elizabeth Bingham Marney, Assistant Attorney
General; W. Michale McCown, District Attorney General; and Ann L. Filer, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                   MEMORANDUM OPINION


        The Defendant, Wade James Odum was convicted, upon a jury verdict, of theft in excess of
$10,000.00. He was sentenced as a career offender to a term of fifteen years to be served
consecutively with sentences in Georgia and Florida. His conviction was affirmed on appeal. See
State v. Wade James Odum, No. 01C01-9406-CC-00234, 1995 WL 599010 (Tenn. Crim. App.,
Nashville, Oct. 12, 1995).

        On December 8, 2003, the Defendant filed a petition for writ of error coram nobis. In his
petition, he sought relief from the sentence imposed upon him, requesting that he be given credit on
his Tennessee sentence for all of the time he previously served on a sentence in the federal
penitentiary, following his release from the Florida penitentiary. The trial court summarily dismissed
the petition, finding that it was barred by the statute of limitations and further that the allegations
were not sufficient grounds upon which to grant error coram nobis relief. It is from the order of the
trial court dismissing his petition that the Defendant appeals.

       The Defendant’s petition states that he was convicted of his theft crime on December 8, 1993.
His conviction was affirmed by this Court October 12, 1995, and our supreme court denied
permission to appeal March 25, 1996. See State v. Wade James Odum, No. 01C01-9406-CC-00234,
1995 WL 599010 (Tenn. Crim. App., Nashville, Oct. 12, 1995).

        A petition for writ of error coram nobis relief must be filed within one year of the time
judgment becomes final in the trial court. See Tenn. Code Ann. § 27-7-103. It is obvious that the
Defendant’s petition was filed several years after the statute of limitations had run. Nothing in the
record suggests that the Defendant’s claim for relief implicates any due process concerns that would
require a remand to the trial court for a hearing on the merits. See Workman v. State, 41 S.W.3d 100
(Tenn. 2001). We conclude that the trial court did not err by summarily dismissing the Defendant’s
petition.

      We therefore grant the State’s motion and affirm the judgment of the trial court pursuant to
Tennessee Court of Criminal Appeals Rule 20.



                                                      ___________________________________
                                                      DAVID H. WELLES, JUDGE




                                                -2-